The judgment
of the court (Rost, absent,) was
Slidell, J.
We see no sufficient reason for disturbing so much of the judgment of the court below as condemns Chatfield and Mills personally.
*563But as the action of the plaintiff was founded upon tort, the attachment should have been set aside. See Prewitt v. Carmichael, 2 Annual 943; Greiner v. Prendergrast, 3 Ann. 377; Swagar v. Peirce, 3 Ann. 436.
It is therefore decreed that, so much only of the judgment of the court below as condemns the said Chatfield Mills personally, be affirmed. It is further decreed that, in other respects, the said judgment be reversed, and that the attachment obtained by the plaintiff be dissolved, the costs of the attachment and of the appeal to be paid by the plaintiffs.